— In a contested accounting proceeding, the Attorney-General of the State of New York appeals from an order of the Surrogate’s Court, Dutchess County, entered November 17, 1977, which denied his motion for an order vacating an executor’s demand for a bill of particulars. Order modified, by adding to the decretal paragraph thereof, after the word "denied”, the following: "except said motion is granted insofar as the demand relates to attorneys’ fees, accountants’ fees and executors’ commissions”. As so modified, order affirmed, without costs or disbursements. The burden of proving the reasonableness and necessity of all expenses incurred after the testator’s death rests upon the accounting party (Matter of Shulsky, 34 AD2d 545). Since a party is not entitled to a bill of particulars with respect to a claim as to which he has the burden of proof, it was improper to deny the Attorney-General’s motion to vacate the demand for a bill of particulars relating to attorneys’ fees, accountants’ fees and executors’ fees. Suozzi, J. P., O’Connor, Gulotta and Cohalan, JJ., concur.